Citation Nr: 0124423	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  99-11 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for left shoulder pain, probable tendonitis 
(minor).

3.  Entitlement to an initial disability rating in excess of 
10 percent for a cervical spine condition with radiculopathy 
to upper left extremity (minor).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retired in August 1997 with more than 20 years of 
active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issue of entitlement to service connection for a low back 
disability will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran's left shoulder disability is manifested by 
complaints of pain but is not shown to be productive of the 
range of motion of the left arm limited to shoulder level, a 
current actual dislocation of the clavicle or scapula, or 
nonunion of the clavicle or scapula with loose movement of 
the joint.

2.  The veteran's cervical spine disability is productive of 
pain and moderate limitation of motion; cervical spine 
degenerative disc and joint disease have been demonstrated.

CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 10 percent for left shoulder pain, probable 
tendonitis (minor), have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5024, 5201, 5203 (2001).

2.  The schedular criteria for a 20 percent disability 
evaluation for a cervical spine condition with radiculopathy 
to upper left extremity (minor), have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5290, 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159.

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
rating decisions, statement of the cases, and supplemental 
statement of the case provided to the veteran specifically 
satisfy the requirement of 38 U.S.C.A. § 5103 of the new 
statute in that they clearly notify the veteran of the 
evidence necessary to substantiate his increased rating 
claims.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  The veteran 
has not referenced any unobtained evidence that might aid his 
claims or that might be pertinent to the bases of the denial 
of his claims.  Further, the veteran has been afforded VA 
examinations to assess the severity of his service-connected 
disabilities on appeal.  While the veteran's representative 
has requested additional neurological testing, the Board 
notes that the file already contains cervical spine X-rays 
and a MRI of the cervical spine conducted in February 1999.  
The file also contains a private January 1999 neurological 
report.  The Board thus finds that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of 
disability evaluations following awards of service connection 
for his left shoulder and cervical spine disabilities.  As 
such, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

I.  Left Shoulder

A March 1999 rating decision granted service-connection for 
the veteran's left shoulder disability and assigned a 
noncompensable rating; a November 1999 rating decision 
increased the rating to 10 percent disabling, effective 
September 1, 1997.  Medical records indicate that the veteran 
is right-handed.

The veteran's left shoulder disability is currently rated as 
10 percent disabling under the provisions of Diagnostic Codes 
5203-5024.  Under Diagnostic Code 5203, a 10 percent rating 
is granted for malunion or nonunion without loose movement; a 
20 percent rating is granted for nonunion with loose movement 
or for dislocation.

Diagnostic Code 5024 (tenosynovitis) provides for evaluation 
by limitation of motion.  Under Diagnostic Code 5201, a 20 
percent rating is assigned if there is limitation of motion 
in the minor arm to a point midway between the side and 
shoulder level.  A 30 percent rating is assignable for the 
veteran's left shoulder disability if the evidence shows that 
there is limitation of motion of the left shoulder to a point 
25 degrees from the side.  Normal range of shoulder flexion 
is from 0 to 180 degrees; normal range of shoulder abduction 
is also from 0 to 180 degrees.  38 C.F.R. § 4.71, Plate I.

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that an 
increased rating is merited for the veteran's left shoulder 
condition under any of the appropriate rating codes.  VA 
examinations have shown that the range of motion of the left 
arm is not limited to shoulder level.  In fact, the October 
1998 and July 1999 VA examinations indicated that the veteran 
had essentially full range of motion in his left shoulder.  
Therefore, a 20 percent evaluation is not warranted under the 
rating code for limitation of motion of the arm.  38 C.F.R. 
§§ 4.71a, Diagnostic Code 5201.

The evidence also does not support a higher evaluation under 
the rating code for impairment of the clavicle or scapula.  A 
July 1999 VA X-ray revealed an impression of a normal left 
shoulder.  None of the examinations revealed a current actual 
dislocation, or suggested recurrent dislocations, of the 
clavicle or scapula.  In addition, there was no nonunion with 
loose movement of the joints.  Therefore, the veteran is 
entitled to no more than the current 10 percent evaluation 
under the rating code for malunion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

The nature of the veteran's left shoulder disability has been 
reviewed, as well as the functional impairment which can be 
attributed to pain and weakness.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  While pain 
and tenderness have been reported on examination, and the 
veteran's testimony from the RO hearings regarding pain in 
his left shoulder is credible, it appears that the left 
shoulder pain does not meet the criteria for a rating in 
excess of the current 10 percent based on limitation of 
motion.  In other words, there is no evidence of additional 
functional loss due to pain so as to warrant a higher rating, 
and the preponderance of the evidence is against entitlement 
to an initial disability rating in excess of 10 percent for 
left shoulder pain, probable tendonitis (minor).

II.  Cervical Spine

The veteran's cervical spine disability is currently rated as 
10 percent disabling under the provisions of Diagnostic Codes 
5293-5290.  A 10 percent rating is warranted under Diagnostic 
Code 5290 if the limitation of motion of the cervical spine 
is slight; if the limitation of motion is moderate, a 20 
percent rating will be assigned; if it is severe, a 30 
percent rating is for application.

According to Diagnostic Code 5293, intervertebral disc 
syndrome, a 10 percent rating will be assigned when mild, a 
20 percent rating will be assigned when recurring attacks are 
present, a 40 percent rating will be assigned for severe 
impairment, recurring attacks, with intermittent relief.

The veteran has given credible testimony that he often 
experienced periods of neck pain and stiffness (described as 
the neck locking up) that resulted in limitation of motion of 
his neck.  The July 1999 VA examination noted "posterior 
cervical spinous process tenderness from C4 to C6."  Based on 
the veteran's complaints of neck pain, the objective evidence 
from the VA examinations (including MRI and X-ray findings 
reflecting degenerative disc and joint disease of the 
cervical spine), and the principles outlined in DeLuca and 38 
C.F.R. §§ 4.40, 4.45, and 4.59, the Board finds that the 
veteran's cervical spine disability most closely approximates 
moderate limitation of motion.  Accordingly, the veteran is 
entitled to a 20 percent rating for his cervical spine 
disability under the provisions of Diagnostic Code 5290.

The Board does not find that the veteran's cervical spine 
motion is so severely limited as to warrant a 30 percent 
rating under Diagnostic Code 5290.  For example, the veteran 
does not wear a neck brace, and the most recent range of 
motion studies of record revealed active and passive 
extension of 50 degrees, flexion of 40 degrees, (bilateral) 
rotation of 80 degrees, and (bilateral) lateral bending of 40 
degrees.   Swelling and muscle spasm have not been shown, and 
the veteran is able to jog two to three times a week.  While 
recognizing that painful neck motion causes some degree of 
functional limitation, especially during "flare-ups," the 
Board finds that in view of the objective findings on 
examination and clinical treatment reports any functional 
loss due to pain, as well as pain on motion, fatigability, 
and weakness, is already provided for in the newly assigned 
20 percent rating.

The Board finds that the preponderance of the evidence is 
against the next higher rating of 40 percent under Diagnostic 
Code 5293.  Severe, recurring attacks of intervertebral 
syndrome with intermittent relief has likewise not been 
demonstrated, and there is no medical evidence of 
neurological findings appropriate to the veteran's injury 
sufficient to warrant an evaluation in excess of the 20 
percent rating being assigned at this time.  The Board notes 
that the veteran's neurological symptoms have generally been 
described as mild.

In short, for the reasons discussed above, the Board finds 
that the assignment of a 20 percent rating for the veteran's 
cervical spine disability is warranted for the entire period 
of the veteran's claim.  Fenderson.

III.  Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, but there is not such 
a state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant more favorable 
determinations.

Further, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's left 
shoulder and cervical spine disabilities have resulted in 
frequent hospitalizations or caused a marked interference in 
the veteran's employment.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for left shoulder pain, probable tendonitis (minor), is 
denied.

A rating of 20 percent for cervical spine condition with 
radiculopathy to upper left extremity is granted.


REMAND

Review of the veteran's claim of entitlement to service 
connection for a low back disorder under the VCAA is required 
before the Board may proceed with appellate review.  In 
particular, the Board observes that the veteran has not been 
scheduled for a VA specialist's medical examination or for a 
medical opinion concerning the etiology of his low back 
disability.  (The examination of February 1998 was not by an 
orthopedist or neurologist, and the findings of possible disc 
disease did not occur until approximately July 2000.)  It is 
not unambiguously clear that either a specialized medical 
examination or a medical opinion is unnecessary in deciding 
this claim.  An examination or opinion is treated as being 
necessary to make a decision on a claim if the evidence of 
record, including statements of the claimant, (i) contains 
competent evidence of current disability or persistent or 
recurring symptoms of disability; and (ii) indicates that 
disability or symptoms may be associated with active service; 
but (iii) does not contain sufficient medical evidence for a 
decision on the claim.  38 U.S.C. § 5103A.  As such, the 
Board believes that the medical evidence of record does not 
allow for informed appellate review and that additional 
development, to include an appropriate VA medical 
examination, is necessary.

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and take any action deemed necessary to 
comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
in this regard should include obtaining 
any pertinent VA and private medical 
records not already in the claims file.

2.  After completion of the above, the RO 
should schedule the veteran for a VA 
examination by an appropriate physician 
to ascertain the nature and etiology of 
any current low back disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and any 
medically indicated special tests and 
studies should be accomplished.  After 
reviewing the claims file and examining 
the veteran, the examiner should clearly 
report any low back disability capable of 
medical diagnosis.  As for any such 
diagnosed disability, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
low back disability is related to his 
military service.  The examiner should 
also comment whether the veteran's low 
back disability is related to his 
service-connected cervical spine 
disability.  A detailed rationale for all 
opinions expressed should be furnished.

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim of 
service connection for a low back 
disability can be granted.  The RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000 and to clarify matters 
of medical complexity.  The veteran and his representative 
have the right to submit additional evidence and argument in 
connection with the matters remanded by the Board.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 



